Exhibit 10.10

WESTELL TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is granted by WESTELL TECHNOLOGIES,
INC. (the “Company”) to                                                   (the
“Participant”) this                                          (the “Grant Date”)
pursuant to the Company’s 2004 Stock Incentive Plan (the “Plan”). The applicable
terms of the Plan are incorporated herein by reference, including the
definitions of terms contained therein.

WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for its officers and other Participants to have an incentive
tied to the price of the Company’s Class A Common Stock (the “Common Stock”) in
order that they will have a greater incentive to work for and manage the
Company’s affairs in such a way that its shares may become more valuable; and

WHEREAS, the Company has determined to grant the Participant units consisting of
Performance Units and Restricted Units (“Restricted Stock Units”) which assuming
certain conditions and other requirements specified below are satisfied convert
into shares of Common Stock pursuant to the terms of the Plan and this
Agreement;

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Participant and other conditions required hereunder, the
Company and the Participant intending to be legally bound hereby agree as
follows:

1. Performance Units Award. The Company hereby grants to the Participant
                                         “Performance Units”. The Performance
Units granted under this Agreement are units that will be reflected in a book
account maintained by the Company until they convert to Restricted Stock (as
defined below) pursuant to Section 4 or have been forfeited. This award is
subject to the terms and conditions of this Agreement and the Plan.

2. Restricted Units Award. The Company hereby grants to the Participant
                                         “Restricted Units”. The Restricted
Units granted under this Agreement are units that will be reflected in a book
account maintained by the Company until they convert to Restricted Stock
pursuant to Section 4 or have been forfeited. This award is subject to the terms
and conditions of this Agreement and the Plan

3. Performance Condition for Determining the Conversion Rate Applicable to
Performance Units.

 

  (a)

The number of shares of Common Stock that the Participant will receive with
respect to each Performance Unit is dependent upon the Company’s attainment of
certain performance goals during its fiscal year      (the “Performance
Period”). The threshold, target and maximum goals for
                                         during the Performance Period are as
shown on Exhibit 1 and the percentage used to determine the number of shares of
Common Stock issued with respect to the Performance Units are as shown

 

1



--------------------------------------------------------------------------------

  below each goal in the “Performance Unit Conversion Rate” line on Exhibit 1
(such Performance Unit Conversion Rate percentage being referred to herein as
the “Conversion Rate”). As soon as practicable after the Company’s audited
financial statements for the Performance Period are available to the Committee,
the Committee in its sole discretion shall calculate the Company’s actual
                     for such Performance Period in accordance with the terms
attached hereto as Exhibit 2 and determine the Conversion Rate as described in
Exhibit 1. The resulting Conversion Rate shall determine the number of shares of
Restricted Stock that the Participant may earn with respect to each Performance
Unit. The Company shall promptly communicate this information to the
Participant.

 

  (b) If, upon the Committee’s determination in its sole discretion as provided
above, the Conversion Rate is zero, then the Participant will forfeit all
Performance Units awarded hereunder.

4. Conversion of Performance Units and Restricted Units to Common Stock.

 

  (a) Performance Units.

 

  (i) Within forty-five days of the Committee’s determination of the Conversion
Rate pursuant to Section 3, above, the Company shall issue to the Participant a
certificate representing the number of shares of Common Stock equal to the
number of Performance Units multiplied by the applicable Conversion Rate. Such
Common Stock shall vest in accordance with Section 5(a) (with twenty-five
percent (25%) being immediately vested thereunder); be subject to the rights,
restrictions, obligations and limitations set forth herein with respect to
Restricted Stock; and be referred to for purposes of this Agreement as
Restricted Stock.

 

  (ii) If application of the Conversion Rate that applies to Performance Units
would result in issuance of a fractional number of shares, any fraction of 0.5
or greater will be rounded up to the next whole share, and any fraction of less
than 0.5 will be rounded down to the next whole share.

 

  (b) Restricted Units. On                     , the Company shall issue to the
Participant a certificate representing one share of Common Stock for each
Restricted Unit. Such Common Stock shall vest in accordance with Section 5(b)
(with twenty-five percent (25%) being eligible for immediate vesting
thereunder); be subject to the rights, restrictions, obligations and limitations
set forth herein with respect to Restricted Stock; and be referred to for
purposes of this Agreement as “Restricted Stock.”

 

2



--------------------------------------------------------------------------------

5. Vesting of Award.

 

  (a) Performance Units. The Restricted Stock issued with respect to the
Performance Units as described in Section 4 will vest according to the following
schedule, with respect to each installment shown in the schedule, on and after
the vesting date applicable to such installment:

 

Installment

  

Vesting Date Applicable to Installment

25% of the Award, if any

   Date the Committee Determines the Conversion Rate

Next 25% of the Award, if any

                        

Next 25% of the Award , if any

                        

Final 25% of the Award, if any

                        

 

  (b) Restricted Units. The Restricted Stock issued with respect to the
Restricted Units as described in Section 4 pursuant to Section 2 will vest
according to the following schedule, with respect to each installment shown in
the schedule, on and after the vesting date applicable to such installment:

 

Installment

  

Vesting Date Applicable to Installment

25% of the Award

                        

Next 25% of the Award

                        

Next 25% of the Award

                        

Final 25% of the Award

                        

 

  (c) Vesting Conditions and Provisions Applicable to All Awards. The period of
time during which the Performance Units, Restricted Units or Restricted Stock
are forfeitable is referred to as the “Restricted Period”. Except as provided in
Section 7, if the Participant’s employment with the Company terminates during
the Restricted Period for any reason, then the unvested Performance Units,
Restricted Units or Restricted Stock shall be forfeited to the Company on the
date of such termination, without any further obligation of the Company to the
Participant and all of the Participant’s rights with respect to unvested
Performance Units, Restricted Units or Restricted Stock shall terminate.

 

3



--------------------------------------------------------------------------------

6. Rights During the Restricted Period.

 

  (a) Restricted Stock Units. Prior to the applicable date on which the
Restricted Stock Units which includes Performance Units and Restricted Units are
converted to Restricted Stock as described in Section 4, the Participant will
not have any right to vote the Restricted Stock Units. The Participant will not
be deemed a stockholder of the Company with respect to any of the Restricted
Stock Units. The Restricted Stock Units may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of prior to vesting. After Restricted
Stock Units are converted to shares of Restricted Stock, the Participant shall
receive a cash payment or payments from the Company equal to any cash dividends
paid with respect to the number of shares of Restricted Stock relating to
Restricted Stock Units that are earned hereunder during the period beginning
with the date of Award through the date the Restricted Stock becomes issued and
outstanding.

 

  (b) Restricted Stock. During the Restricted Period, the Participant shall have
the right to vote any Restricted Stock and to receive cash dividends declared
thereon, if any. If any stock dividend is declared upon the Restricted Stock, or
there is any stock split, stock distribution, or other change of a similar
nature in the corporate structure of the Company with respect to the Company’s
Common Stock, the aggregate number and kind of shares covered by this Grant
shall be proportionately and appropriately adjusted (and shall remain subject to
the same restrictions applicable to the original Restricted Stock). The
Restricted Stock may not be sold, assigned, transferred, pledged, encumbered or
otherwise disposed of prior to vesting pursuant to Section 5, and thereafter
only in compliance with this Agreement and the Plan.

7. Change in Control.

 

  (a) Notwithstanding the provisions of Section 5, in the event of a Triggering
Event or a termination of Participant’s employment by the Company without Cause
no more than three months prior to and in anticipation of a Change in Control,
the Participant will become immediately vested in all Restricted Stock Units and
Restricted Stock.

 

  (b) In the event of a Triggering Event occurring prior to the close of the
Performance Period, the Committee will establish a Conversion Rate that assumes
performance that is no lower than target levels. In the event of a Triggering
Event occurring after the close of the Performance Period, the Participant will
be immediately vested in Restricted Stock that the Company issues or has issued
based upon the actual Conversion Rate determined in accordance with Section 3.

 

4



--------------------------------------------------------------------------------

  (c) For purposes of this Agreement, “Change in Control”, “Triggering Event”,
“Good Reason” and “Cause” have the following meaning:

 

  (i) A “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

 

  (A) the consummation of the purchase by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, except the Voting Trust (together with its affiliates)
formed pursuant to the Voting Trust Agreement dated February 23, 1994, as
amended, among Robert C. Penny III and Melvin J. Simon, as co-trustees, and
certain members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);

 

  (B) a reorganization, merger or consolidation of the Company, in each case,
with respect to which persons who were shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own 50% or more of the combined voting power entitled to vote
generally of the Company or the surviving or resulting entity (as the case may
be); or

 

  (C) a sale of all or substantially all of the Company’s assets, except that a
Change in Control shall not exist under this clause (iii) if the Company or
persons who were shareholders of the Company immediately prior to such sale
continue to collectively own 50% or more of the combined voting power entitled
to vote generally of the acquirer.

 

  (ii) A “Triggering Event” shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:

 

  (A) the Participant resigns from and terminates his employment with the
Company for Good Reason following a Change in Control by notifying the Company
or its successor within ninety (90) days after the initial occurrence of the
event constituting Good Reason specifying in reasonable detail the basis for the
Good Reason.

 

5



--------------------------------------------------------------------------------

  (B) the Company or its successor terminates the Participant’s employment with
the Company without Cause within two years of the date on which a Change in
Control occurred.

 

  (iii) “Good Reason” means that concurrent with or within twelve months
following a Change in Control, the Participant’s base salary is reduced or the
Participant’s total compensation and benefits package is materially reduced
without the Participant’s written approval, or the Participant’s primary duties
and responsibilities prior to the Change in Control are materially reduced or
modified in such a way as to be qualitatively beneath the duties and
responsibilities befitting of a person holding a similar position with a company
of comparable size in the Company’s business in the United States, without the
Participant’s written approval (other than may arise as a result of the Company
ceasing to be a reporting company under the Exchange Act or ceasing to be listed
on NASDAQ), or the Participant is required, without his consent, to relocate his
principal office to a location, or commence principally working out of another
office located, more than 30 miles from the Company’s office which represented
the Participant’s principal work location.

 

  (iv)

“Cause” means (A) the failure by the Participant to comply with a particular
directive or request from the Board of the Company regarding a matter material
to the Company, and the failure thereafter by the Participant to reasonably
address and remedy such noncompliance within thirty (30) days (or such shorter
period as shall be reasonable or necessary under the circumstances) following
the Participant’s receipt of written notice from the Board confirming the
Participant’s noncompliance; (B) the taking of an action by the Participant
regarding a matter material to the Company, which action the Participant knew at
the time the action was taken to be specifically contrary to a particular
directive or request from the Board, (C) the failure by the Participant to
comply with the written policies of the Company regarding a matter material to
the Company, including expenditure authority, and the failure thereafter by the
Participant to reasonably address and remedy such noncompliance within thirty
(30) days (or such shorter period as shall be reasonable or necessary under the
circumstances) following the Participant’s receipt of written notice from the
Board confirming the Participant’s noncompliance, but such opportunity to cure
shall not apply if the failure is not curable; (D) the Participant’s engaging in
willful, reckless or grossly negligent conduct or misconduct which, in the good
faith determination of the Company’s Board, is materially injurious to the
Company monetarily or otherwise; (E) the aiding or abetting a competitor or
other breach by the Participant of his fiduciary duties

 

6



--------------------------------------------------------------------------------

  to the Company; (F) a material breach by the Participant of his obligations of
confidentiality or nondisclosure or (if applicable) any breach of the
Participant’s obligations of noncompetition or nonsolicitation under any
agreement between the Participant and the Company; (vii) the use or knowing
possession by the Participant of illegal drugs on the premises of the Company;
or (G) the Participant is convicted of, or pleads guilty or no contest to, a
felony or a crime involving moral turpitude.

 

  (d) Solely for purposes of the definitions of “Triggering Event”, “Good
Reason” and “Cause” under this Section 7 (and not for purposes of the definition
of “Change in Control” hereunder), the Company shall be deemed to include any of
Westell Technologies, Inc.’s direct and indirect subsidiary companies and the
term Board shall be deemed to include the Board of Directors of any such
subsidiary.

8. Custody of Restricted Stock. The Restricted Stock granted hereunder may be
evidenced in such manner as the Company shall determine. The Restricted Stock
may be held, along with any stock dividends and other non-cash distributions
relating thereto, in custody by the Company or an agent for the Company until it
shall become vested. If any certificates are issued for the Restricted Stock,
the certificates will bear a legend as described in Section 9, below. Upon the
vesting of the Restricted Stock pursuant to the terms hereof and the
satisfaction of any withholding tax obligations, the Participant will receive
vested shares of Common Stock.

9. Legend. Certificates representing the Restricted Stock (and any shares
received in respect of the Restricted Stock as contemplated under the Plan)
shall bear a legend as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN A RESTRICTED STOCK UNIT AWARD AGREEMENT BETWEEN THE ISSUER AND THE
HOLDER DATED                     . A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY
THE HOLDER HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

10. Interpretation by Committee. The Participant agrees that any dispute or
disagreement that may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement, the Award or the Plan and any
determination made by the Committee under this Agreement or such plan may be
made in the sole discretion of the Committee.

11. Miscellaneous.

 

  (a) This Agreement shall be governed and construed in accordance with the laws
of the State of Delaware applicable to contracts made and to be performed
therein between residents thereof.

 

  (b) This Agreement may not be amended or modified except by the written
consent of the parties hereto.

 

7



--------------------------------------------------------------------------------

  (c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

 

  (d) This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and shall be binding upon and inure to
the benefit of the Participant, the Beneficiary and the personal
representative(s) and heirs of the Participant, except that the Participant may
not transfer any interest in any Restricted Stock Units or Restricted Stock
prior to the release of the restrictions imposed by Sections 5 and 6.

 

  (e) Notwithstanding any other provision in this Award Agreement, this Award is
subject to re-approval of the performance goals set forth in the Plan and
related amendments by the Company’s stockholders at the                     
Annual Meeting of Stockholders.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, personally or by a duly authorized
representative, executed this Agreement as of the Grant Date first above
written.

 

Westell Technologies, Inc. By:  

 

  Authorized Officer

 

 

Participant

 

9



--------------------------------------------------------------------------------

Exhibit 1

Fiscal Year              (“Performance Period”) Conversion Rate Metric

 

     Minimum     Target     Maximum  

Restricted Stock Unit Conversion Rate

   0 %    100 %    140 % 

For FY                     performance between Minimum and Target or between
Target and Maximum, the Conversion Rate will be linearly interpolated between
the respective points in the table above. The Conversion Rate will not exceed
140%.

 

10



--------------------------------------------------------------------------------

Exhibit 2

 

 

 

 

 

 

 

 

 

11